Name: Council Decision 2012/515/CFSP of 24Ã September 2012 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: Africa;  information and information processing;  international security
 Date Published: 2012-09-25

 25.9.2012 EN Official Journal of the European Union L 257/18 COUNCIL DECISION 2012/515/CFSP of 24 September 2012 amending and extending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 September 2010, the Council adopted Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), last modified by Decision 2011/538/CFSP (2). EUSEC RD Congo expires on 30 September 2012. (2) On 13 July 2012, the Political and Security Committee endorsed the recommendation that EUSEC RD Congo should be extended for one year, followed by a twelve-month final transition phase with the aim of handing over its tasks. (3) EUSEC RD Congo should therefore be extended until 30 September 2013. (4) It is necessary to lay down the financial reference amount intended to cover the expenditure related to EUSEC RD Congo for the period from 1 October 2012 to 30 September 2013. (5) It is also necessary to adapt certain provisions regarding to EU classified information. (6) EUSEC RD Congo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/565/CFSP is hereby amended as follows: (1) The following subparagraph is added to Article 9(1): "The financial reference amount to cover expenditure relating to the mission shall be EUR 11 000 000 for the period from 1 October 2012 to 30 September 2013."; (2) Article 13 is replaced by the following: "Article 13 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to "CONFIDENTIEL UE / EU CONFIDENTIAL" level generated for the purposes of the Mission, in accordance with Council Decision 2011/292/EU (3) on security rules for protecting EU classified information. 2. The HR shall also be authorised to release to the UN, in accordance with the operational needs of the Mission, EU classified information and documents up to "RESTREINT UE / EU RESTRICTED" level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of UN shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to "RESTREINT UE / EU RESTRICTED" level which are generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (4). 5 The HR may delegate the powers referred to in paragraphs 1 to 4, as well as the ability to conclude the arrangements referred to in paragraphs 2 and 3 to persons placed under his/her authority, to the Civilian Operations Commander and/or to the Head of Mission. (3) In Article 15, paragraph 3 is replaced by the following: "3. The Head of Mission shall be assisted by a Mission Security Officer (MSO) who shall report to him and shall also have a functional link with the European External Action Service (EEAS)."; (4) In Article 17, the second paragraph is replaced by the following: "It shall apply until 30 September 2013.". Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 September 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 248, 22.9.2010, p. 59. (2) OJ L 236, 13.9.2011, p. 10. (3) OJ L 141, 27.5.2011. p, 17. (4) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).;"